—Order, Supreme Court, Bronx County (Anne Targum, J.), entered March 21, 1995, which granted defendant-respondent’s motion to vacate its default in appearing, unanimously affirmed, without costs. Defendant offered a reasonable excuse for its default, namely, that its insurer failed to answer the complaint because of an erroneous belief that it did not insure defendant and that due to a change of address of which its agent for service of process was unaware, it never received notice of either the original motion seeking a default judgment or the order granting the default with notice of entry (cf, Cipriano v Hank, 197 AD2d 295, 296-297). With respect to the merits, defendant raised compelling issues involving apportionment of liability and plaintiff’s own negligence. Plaintiffs make no showing of prejudice as a result of the delay. Concur — Wallach, J. P., Kupferman, Williams and Tom, JJ.